United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2711
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Alfredo Hernandez-Aguilar,              *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 15, 2007
                                Filed: September 10, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal of his 120-month prison sentence for conspiring
to distribute methamphetamine, Alfredo Hernandez-Aguilar (Hernandez) argues the
district court1 erred in refusing to grant him a safety-valve reduction under U.S.S.G.
§ 5C1.2(a).

      Upon careful review of the record, we conclude the court did not clearly err in
determining Hernandez failed to demonstrate he was qualified for safety-valve relief.

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
See United States v. Soto, 448 F.3d 993, 995 (8th Cir. 2006) (standard of review).
The information Hernandez provided during his safety-valve proffer interview
regarding the quantity of drugs he had sold, the number of transactions he had with
the government’s confidential informant, and where he had obtained the drugs, was
not consistent with the government’s own observations and information. See id. at
996 (upholding denial of safety-valve reduction where defendant’s story about his role
in offense contradicted interviews of codefendants). Additionally, given the large
drug quantities Hernandez was selling, the district court reasonably concluded
Hernandez was also being untruthful when he claimed during his proffer interview
that he could not identify his supplier. See id. (appellate court generally does not
disturb district court’s credibility findings).

      Accordingly, we affirm.2
                     ______________________________




      2
       Hernandez has filed a pro se motion in which he refers to two sentencing issues
he wishes to raise. It is generally our policy not to consider pro se filings by a party
who is represented by counsel, see United States v. Dierling, 131 F.3d 722, 734 n.7
(8th Cir. 1997), and in any event the arguments fail. Accordingly, we deny the
motion.
                                          -2-